As filed with the Securities and Exchange Commission on August 12, 2014 Securities Act File No.333-184160 Investment Company Act File No.811-22754 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A (Check appropriate box or boxes) x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. Post-Effective Amendment No.3 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.6 Morgan Creek Series Trust (Exact Name of Registrant as Specified in Charter) 301 West Barbee Chapel Road, Chapel Hill, NC 27517 (Address of Principal Executive Offices) (919) 933-4004 (Registrant's Telephone Number) Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (Name and Address of Agent for Service) Copies of Communications to: Bibb L. Strench Seward & Kissel LLP treet, NW Suite 800 Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.3 to the Morgan Creek Series Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.2 filedJuly 28, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the "1933 Act"), and the Investment Company Act of 1940, as amended, the Registrant, Morgan Creek Series, certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chapel Hill in the State of North Carolina on the 12th day of August, 2014. MORGAN CREEK SERIES TRUST By: /s/ Mark W. Yusko* Name: Mark W. Yusko Title: Chairman, President and Trustee Pursuant to the requirements of the 1933 Act, this Pre-Effective Amendment to the Registrant's Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signatures Title Date Principal Executive Officer Chairman, President andTrustee August 12, 2014 By: /s/ Mark W. Yusko* Mark W. Yusko Principal Financial Officer Treasurer August 12, 2014 By: /s/ Mark B. Vannoy Mark B. Vannoy Trustees /s/ William C. Blackman* Trustee August 12, 2014 William C. Blackman /s/ Michael Hennessy* Trustee August 12, 2014 Michael Hennessy /s/ Michael S. McDonald* Trustee August 12, 2014 Michael S. McDonald /s/ Sean S. Moghavem* Trustee August 12, 2014 Sean S. Moghavem *By /s/ Mark B. Vannoy August 12, 2014 Mark B. Vannoy, pursuant to Power of Attorney dated December 4, 2012 for Messrs. Blackman, McDonald, and Moghavem, December 6, 2012 for Mr. Hennessy, and January 24, 2013 for Mr. Yusko, previously filed as Exhibit 28(q) to the Registrant's Pre-Effective Amendment No. 1 filed on May 14, 2013 and incorporated herein by reference. Exhibit Index Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
